 
Exhibit 10.15

[ranor.jpg] [techprecision.jpg]  [cmc.jpg] 



 
 
January 30, 2012
 
CONFIDENTIAL AGREEMENT
Via Email and First Class Mail
 
Mr. Stanley Youtt
c/o Jeff Renton
Gilbert & Renton LLC
344 North Main Street
Andover, MA 01810
 
Re:  Employment with Ranor, Inc.
 
Dear Stan:
 
The Letter-Agreement concerns the employment of Stanley Youtt ("Youtt"), CEO,
Ranor Inc. ("Ranor"). Ranor is a Delaware corporation with a principal place of
business in Massachusetts, and is wholly owned by TechPrecision Corporation
("TechPrecision"), a Delaware corporation with a principal place of business in
Pennsylvania. Ranor and TechPrecision are collectively referred to as the
"Company." The Company and Youtt are collectively referred to as the "Parties.
 
This Letter-Agreement shall be read in conjunction with and as an amendment to
the Employment Agreement between Ranor and Youtt, dated February 1, 2009 (the
"2009 Agreement") and the Form of General Release of All Claims (the "General
Release") attached as Exhibit A to the 2009 Agreement, all of which shall
together comprise and be hereinafter referred to as the "Final Agreement."
Except as specifically modified herein, the 2009 Agreement shall remain in full
force and effect.
 
In exchange for the agreements and understandings memorialized herein and/or
comprising the Final Agreement, the sufficiency and adequacy of which are hereby
mutually acknowledged, the Parties covenant and agree as follows:
 
A.          The Final Agreement contains the Parties' agreements and
understandings concerning Youtt's continued employment with Ranor and the
transition of Youtt to a new position with Ranor. On February 8, 2012, Youtt
will cease serving as CEO and will immediately start serving in a new position
as EVP of Special Projects/CEO Emeritus of Ranor (the "New Position"). The
transition to the New Position will not constitute a "termination without cause"
under Section 3(b) of the 2009 Agreement.
 
B.          Confidentiality. The Parties agree to maintain the Final Agreement
and its material terms as confidential to the maximum extent permitted by law;
provided, however, that the Parties may share the Final Agreement and disclose
its material terms with their legal and financial advisers, corporate directors
and officers, and close family members, who shall also agree to abide by this
confidentiality clause.
 
C.          Continued Employment in New Position. Youtt shall be employed in the
New Position for an initial term of three (3) months commencing on February 8,
2012, and continuing thereafter from month-to-month if renewed by Ranor in its
discretion and the renewal is accepted by Youtt; provided, however, that at any
time during the initial 3 months or thereafter, either Party may terminate the
continued employment of Youtt in the New Position at will, with or without
cause, on thirty (30) days advance written notice. Any termination of the
employment of Youtt in the New Position, with or without cause, by action of
Ranor or Youtt
 
Main 484-693-1700 | Fax 484-205-2005 | www.TechPrecision.com
3477 Corporate Parkway | Suite 140 | Center Valley, PA | 18034
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[ranor.jpg] [techprecision.jpg]  [cmc.jpg] 

 
 
or due to the passage of time, for any reason whatsoever, shall constitute a
"termination without cause" under Section 3(b) of the 2009 Agreement. During his
employment in the New Position, Youtt shall (i) receive the same compensation
and benefits as he is presently receiving, including (without limitation) a base
annual salary of $220,000 and health insurance (HMO Blue from Blue Cross/Blue
Shield), and (ii) work from home except for periodic travel (e.g., to South
Carolina) with any associated expenses reimbursed pursuant to Ranor's normal
travel and expense policies.
 
D.          Severance Payments. Commencing immediately upon the termination of
his employment in the New Position for any reason, with or without cause, and
regardless of which Party made the decision to terminate, Youtt shall be
eligible to receive the severance benefits described in Section 6(b) of the 2009
Agreement for a "termination without cause", subject to Youtt signing the
General Release and not having revoked his acceptance as set forth in Section 6
thereof. Without limitation, Ranor will continue to pay to Youtt his regular
salary on a weekly basis commencing with the first payroll cycle following the
termination of employment, in accordance with Ranor's customary payroll
practices, less legally-required and voluntarily-authorized deductions with
Ranor paying 50% of any SSDI contributions, and will also continue his current
health and benefits (including HMO Blue with Blue Cross/Blue Shield), for a
period of one year. For example: If Youtt's employment in the New Position
terminates on May 31, 2012, he would no longer be an employee of Ranor, but he
would continue to receive weekly severance payments of $4,230. 77 ($220,000 ±
52), less any payroll deductions, plus benefits, for 52 straight weeks.
 
E.          Non-Competition and Non-Disclosure. During the foregoing period of
severance, Youtt shall be subject to the non-competition and non-disclosure
provisions set forth in Section 8 of the 2009 Agreement, which Section 8 is
incorporated herein by reference; provided, however, that Ranor agrees to
expeditiously and in good faith review and give guidance to Youtt, in its
discretion and without waiving any rights, concerning any potentially
competitive engagement presented by Youtt for guidance.
 
F.          Sales of Stock. The Company acknowledges that Youtt has sold and may
continue to sell his corporate stock pursuant an existing or modified 10(b)(5)-1
plan (the "Plan"), and that under said Plan and associated regulations, the
Company is required to make certain reviews and provide certain documents to
authorize said sales. The Company agrees to continue to timely perform its
foregoing obligations in good faith in order to facilitate said sales. Nothing
herein shall restrict the Parties from otherwise acting or exercising their
rights concerning the stock.
 
G.          Application for Unemployment Benefits: Following termination of his
employment by Ranor for any reason, with or without cause, and regardless of
which Party made the decision to terminate, Youtt may apply for unemployment
benefits in his discretion, and the Company will not oppose any such
application.
 
H.          Non-Disparagement. The Parties agree not to disparage each other by
stating, suggesting, implying, doing or saying anything that is materially
harmful to the business interests, good will, or reputation of the other Party.
In this regard, the Parties agree to work together to complete mutually
acceptable internal and public statements or press releases concerning Youtt's
transition to the New Position and/or the eventual termination of his
employment.
 
I.          Mutual Release. Promptly upon termination of his employment by the
Company, Youtt will complete and sign the General Release (copy attached
hereto), which includes his agreement to broadly release the Company for and
against any liability or claims arising out of or relating to his employment at
Ranor. Said release shall be enforceable as written. Upon execution of the
General Release by Youtt, the Company hereby agrees to broadly and reciprocally
release Youtt in the same manner and to the same extent as set forth in the
General Release (said mutual release to occur automatically without need for an
additional writing); provided,
 
 
Main 484-693-1704 | Fax 484-205-2005 | www.TechPrecision.com
3477 Corporate Parkway | Suite 140 | Center Valley, PA | 18034
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

[ranor.jpg] [techprecision.jpg]  [cmc.jpg] 

 

however, that said mutual release shall not apply to any intentional fraud or
criminal misconduct by Youtt in the performance of his duties for the Company or
in connection with this Final Agreement or the provisions set forth in Section 8
(Non-Competition and Protection of Confidential Information) of the 2009
Agreement.
 
J.           No Admission of Wrongdoing. The Parties acknowledge and agree that
the existence and execution of this Final Agreement shall not be considered as
an admission of any wrongdoing, liability, error, violation or omission, and
they agree not to represent or imply to anyone that they took any action with
respect to each other that was unlawful or wrongful, or violated any federal or
state law, order, policy, rule, or regulation.
 
K.           Miscellaneous. This Final Agreement constitutes the entire
agreement between the Parties and supersedes all prior and contemporaneous
agreements, communications and understandings, written or oral, with respect to
the employment and/or termination of the employment of Youtt with Ranor. In
entering into this Final Agreement, the Parties acknowledge they have each read
and understood all provisions hereof and that they (or their representatives)
have signed this Letter-Agreement freely and voluntarily and with the advice of
counsel. The Parties acknowledge and understand that this Final Agreement will
be governed by and interpreted in accordance with the laws of the Commonwealth
of Massachusetts. If any portion of this Agreement shall to any extent be
declared unenforceable or illegal by a court of competent jurisdiction, the
remainder of this Agreement shall not be affected thereby, and each portion and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 

 
Very truly yours,
 
Ranor, Inc.
 
By:  /s/ James Molinaro
Name: James Molinaro
Title: Chairman of Board

 
 
SO AGREED, intending to be legally bound, and signed under seal:
 
Signature:
/s/ Stanley Youtt
  Date: January 30, 2012  
Stanley Youtt
               
Signature:
/s/ James Molinaro
  Date: January 30, 2012  
James Molinaro, CEO
On behalf of TechPrecision, Corp.
     



 
 (Attached is mutually agreeable announcement to the Ranor staff)
 
 
Main 484-693-1700 | Fax 484-205-2005 | www.TechPrecision.com
3477 Corporate Parkway | Suite 140 | Center Valley, PA | 18034
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

[ranor.jpg] [techprecision.jpg]  [cmc.jpg] 

 
 

Date:   January 31, 2012 To: Ranor Staff From: Stan Youtt Cc: James Molinaro
RE:   Announcement

 
Ranor Team,
 
For more than 50-years Ranor has been providing our customers some of the most
advanced large-scale machined and fabricated assemblies. I have had the pleasure
of leading Ranor for more than 10-years and expanding our capabilities and
offerings to our existing and new customers.
 
This memo is to let you all know it is now time for me to move to the next
chapter in my career and am pleased to let you know that on February 8th; Bob
Francis will be taking over the day-to-day operation as President/General
Manager of Ranor. Bob has led several large-scale machine/fabrication companies;
including GKN which is a prime contractor for the Sikorsky helicopter. Bob will
be taking Ranor to the next level in its growth and re-focus for business
excellence.
 
I will be remaining with the Company as "EVP Special Projects/CEO Emeritus"
assisting Bob with whatever transition support he may require but primarily
focused on executing plans for our new water-front operation targeted for South
Carolina. This new operation is an exciting growth opportunity for our Company
and I look forward to supporting its success.
 
Please help me in welcoming Bob to Ranor at our All Hands meeting on February
8th.
 
Thank you
 
 
 
[youtt.jpg]


 
Main 484-6934700 | Fax 484-205-2005 | www.TechPrecision.com
3477 Corporate Parkway | Suite 140 | Center Valley, PA 118034
 

--------------------------------------------------------------------------------

 